





SEPARATION AGREEMENT AND GENERAL RELEASE


THIS SEPARATION AGREEMENT AND GENERAL RELEASE (the “Release”) is made and
entered into as of this 24th day of April 2017 by and between EVERTEC GROUP,
LLC, a Puerto Rico limited liability company, EVERTEC USA, LLC and Mariana
Lischner Goldvarg (the “Executive”). EVERTEC GROUP, LLC and EVERTEC USA, LLC
shall be collectively referred to herein as the “Company”.


FOR VALUABLE CONSIDERATION, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:


1.Termination of Employment. Effective the close of business on April 28, 2017
(the “Separation Date”), the Executive and the Company agree that the
Executive’s employment with the Company terminated. Effective on the Separation
Date, the Executive has resigned from all positions she holds as an officer
and/or member of the board of directors or board of managers of EVERTEC, Inc.
(“Parent”) and any of its subsidiaries, including the Company (Parent and its
direct and indirect subsidiaries, including the Company, are hereinafter
referred to as the “Company Group”) and from all committees of any such board of
directors or board of managers. The Executive agrees that she will not hereafter
seek reinstatement, recall or re-employment with the Company Group. The
Executive acknowledges that this Release constitutes the required notice of
termination of the Executive’s employment pursuant to Section 3(g) of the
Employment Agreement, by and between the Company and the Executive, dated May
25, 2015 (the “Employment Agreement”).


2.(a) Settlement Payment. As a settlement payment and consideration, and
provided this Release is executed and not revoked by Executive, the Company
shall provide the Executive with a lump sum payment consisting of the following
benefits, on or before sixty (60) calendar days after the Separation Date or as
established herein:


(i)A lump sum payment of $350,000 on or before 60 calendar days after the
Separation Date.


(ii)A onetime payment equivalent to the cost of fourteen (14) months of health
plan coverage under COBRA to be paid directly to the Administrator, Hub
International Inc. and credited towards the number of months eligible for COBRA.


(iii)Accrued but unused vacation, if any, as of the Separation Date.


(iv)The amount of any unpaid expense reimbursements to which Executive may be
entitled pursuant to her Employment Agreement.


(a)Additional Consideration. As an additional consideration for the signing of
this Release, the Company and Executive agree to the following:


(i)Automobile: The Company waives its right to require the reimbursement of
SIXTY THOUSAND DOLLARS ($60,000.00) for the Company vehicle from Executive as
provided in the Letter Agreement dated September 28, 2015 by and between EVERTEC
GROUP, LLC and Executive. Accordingly, Executive shall continue as the
titleholder of said automobile without any further action on her part.


(ii)Accelerated RSUs: During the term of her employment, Executive was granted
restricted stock units (the “RSUs”), pursuant to the execution of different
agreements





--------------------------------------------------------------------------------





and her continued employment with the Company, as detailed in Exhibit A. Upon
the execution of this Release, the 11,433 time-based RSUs granted on February
19, 2016 with a vesting date of February 19, 2018 and the 11,433 RSUs granted on
February 19, 2016 with a vesting date of February 19, 2019 shall automatically
vest on the 8th day after the revocation period set forth on Section 9(b) has
expired, provided that Executive has not revoked this Release. These RSUs are
time-based and were issued pursuant to the Parent’s 2013 Equity Incentive Plan
Restricted Stock Unit Award Agreement executed by the parties on February 19,
2016. These RSUs must be settled within 75 calendar days of the Separation Date


(iii)Contingent RSUs: Contingent on Executive abiding to all of the terms and
conditions of this Release, including without limitation, the non-compete,
non-solicitation and non-disparagement clauses included on her Employment
Agreement and/or herein, the parties agree that the following RSUs will remain
outstanding and continue under their normal vesting schedules under the terms
and conditions of Parent’s 2013 Equity Incentive Plan and their respective
awards:


(a) 44,984 time-based RSUs granted under the Employment Agreement with a vesting
date of June 1, 2018;


(b) 14,407 performance-based RSUs related to relative total shareholder return
granted on February 19, 2016 with a vesting date of February 19, 2019, which get
prorated to 5,602 RSUs under the terms of its respective award based on a 14/36
fraction; and


(c) 17,150 performance-based RSUs related to diluted earnings per share granted
on February 19, 2016, which get prorated to 6,669 RSUs under the terms of its
respective award based on a 14/36 fraction.


Executive hereby acknowledges and agrees that if she breaches any of the terms
and conditions of this Release, Executive will not be entitled to receive the
RSUs described herein, and hereby forfeits any right Executive may have to
receive such RSUs.


All of the payments referred to in Section 2(a) and (b) of this Release will be
jointly referred as the “Severance Payment”. The Company may withhold from all
amounts payable under this Release such federal, state, local and payroll taxes
as may be required to be withheld pursuant to any applicable law or regulation.


(b)Consulting Services. The Company will retain Executive to perform consulting
work for a period of six (6) months from the date this release is executed by
the parties, pursuant to the terms and conditions established in the
Professional Services Agreement (“PSA”) attached herein as Exhibit B. In
consideration of the performance of the services described in the PSA and of the
acceptance by Executive of the restrictive covenants detailed in the PSA, the
Company will pay Executive based on a monthly rate equal to $5,000/month.


(c)Continuing Rights. The Executive agrees that, except for the payments and
benefits set forth above, she has been paid all other compensation due to her,
including but not limited to all salary, hourly pay, overtime pay, bonuses,
deferred compensation, incentives and all compensation of any nature whatsoever,
and does not have any equity or equity-based ownership interest in Parent or any
other member of the Company Group other than 11,433 vested RSUs each of which
vested on February 2017, the terms of which RSUs shall continue to be governed
by Parent’s 2013 Equity Incentive Plan. No other sums (contingent or otherwise)
shall be paid to the Executive





--------------------------------------------------------------------------------





in respect of her employment by the Company, including but not limited to any
performance based awards, and any such sums (whether or not owed) are hereby
expressly waived by the Executive.


(d)Continuing Entitlement. The Executive acknowledges that her continuing
entitlement to payments and benefits under this Paragraph 2 shall be conditioned
upon her continuing compliance with Paragraphs 1, 3, 4, 5, 6, 9(c) or 14 of this
Release and any violation of Paragraphs 1, 3, 4, 6, 9(a) or 14 by the Executive
shall terminate the Company's obligation to continue to make payments or provide
benefits in accordance with this Paragraph 2.


(e)Consideration. The Executive expressly acknowledges and agrees that the
Severance Payment made under the terms of this Release exceeds the value of any
interest, claim, privilege and/or thing of value to which she may be entitled.
Executive further acknowledges that the Company has paid her any and all amounts
owed as of the date of the signing of this Release and that it does not owe her
any wages for work performed, commissions, bonuses, sick leave, personal license
payments, vacation leave or other compensation, benefits, payments, or
remuneration of any nature, other than those specifically provided in this
Release. Therefore, Executive agrees that the Severance Payment should be
computed against any severance calculation Executive may be entitled by virtue
of any Federal or State law. In addition, Executive represents that she has no
known work related injury or occupational illness and that she has been provided
and/or has not been denied any licenses under the Family and Medical Leave Act
or any non-occupational illness insurance.


3.    (a) General Release. As a material inducement to the Company to enter into
this Release and in consideration of the payments to be made by the Company to
the Executive in accordance with Paragraph 2 above, the Executive, on behalf of
herself, her representatives, agents, estate, heirs, successors and assigns, and
with full understanding of the contents and legal effect of this Release and
having the right and opportunity to consult with her counsel, releases and
discharges each member of the Company Group, each of their respective
shareholders, officers, directors, supervisors, members, managers, employees,
agents, representatives, attorneys, insurers, divisions, affiliates, and all
employee benefit plans sponsored by or contributed to by any member of the
Company Group (including any fiduciaries thereof), and all related entities of
any kind or nature, and its and their predecessors, successors, heirs,
executors, administrators, and assigns (collectively, the “Released Parties”)
from any and all claims, actions, causes of action, grievances, suits, charges,
or complaints of any kind or nature whatsoever, that she ever had or now has,
whether fixed or contingent, liquidated or unliquidated, known or unknown,
suspected or unsuspected, and whether arising in tort, contract, statute, or
equity, before any federal, state, local, or private court, agency, arbitrator,
mediator, or other entity, regardless of the relief or remedy.


(b) Statutes. Without limiting the generality of the foregoing, it being the
intention of the parties to make this Release as broad and as general as the law
permits, this Release specifically includes, but is not limited to, and is
intended to explicitly release, any and all subject matter and claims arising
from or in connection with any alleged violation by any of the Released Parties
of the laws of the State of Florida and the Commonwealth of Puerto Rico, whether
state or federal. The Executive also releases the Released Parties from any
claims that could arise under the Employment Agreement or Title VII of the Civil
Rights Act of 1964, the Civil Rights Acts of 1866 and 1991 and Executive Order
11246, which prohibit employment discrimination based on race, color, religion,
sex, or national origin; the Age Discrimination in Employment Act of 1967 (ADEA)
and the Older Workers Benefit Protection Act of 1990, which prohibit employment
discrimination because of age against individuals who are 40 years of age or
older; the Equal Pay Act, which prohibits sex-based wage discrimination against
men and women who perform substantially equal work in the same establishment;
the Americans with Disabilities Act of 1990 (ADA), which prohibits employment
discrimination against qualified individuals with disabilities in the private
sector, in state and local governments; and Sections 501 and 505 of the
Rehabilitation Act of 1973, which prohibit federal contractors





--------------------------------------------------------------------------------





to discriminate in employment against qualified individuals with disabilities;
the Genetic Information Nondiscrimination Act (GINA) of May 21, 2008, which
prohibits discrimination against employees based on genetic information; the
Family and Medical Leave Act, which protects employees’ rights to medical and
family leave; the Uniformed Services Employment and Reemployment Rights Act
(USERRA); the Vietnam Era Veterans’ Readjustment Assistance Act of 1974
(VEVRAA); the Constitution of Puerto Rico, which prohibits discriminatory
treatment; the Constitution of the State of Florida; the Employee Retirement
Income Security Act of 1974 (ERISA); the Workers Adjustment Retraining and
Notification Act (WARN); the Consolidated Omnibus Budget Reconciliation Act of
1985 (COBRA), except for the rights Executive may have to continue her health
coverage under COBRA; the Federal Bankruptcy Act; and any other federal or
state, including Florida and Puerto Rico laws (including, with respect to each
law or regulation referenced above, any amendments thereto), whether based on
statute, regulation or common law, providing: workers’ compensation benefits;
restricting an employer's right to terminate employees or otherwise regulating
employment; enforcing express or implied employment contracts; requiring an
employer to deal with employees fairly or in good faith; non-occupational
disability benefits; overtime; sick leave; minimum wage; providing recourse for
alleged wrongful discharge, harassment or discrimination on account of any
protected conduct including but not limited to age, race, color, gender, marital
status, social or national origin, disability, social condition, political
affiliation, political or religious beliefs, genetic information, for being a
victim or being perceived as a victim of domestic violence, sexual aggression,
stalking, sexual orientation or gender identity; retaliation; physical or
personal injury; emotional distress; fraud; negligent misrepresentation; libel;
slander; defamation and similar or related claims and any other statutory claim,
tort claim, employment or other contract or implied contract claim, or common
law claim for wrongful discharge, breach of an implied covenant of good faith
and fair dealing, defamation, invasion of privacy, or any other claim, arising
out of or in connection with or involving her employment with the Company, the
termination of her employment with the Company, or involving any other matter,
including but not limited to the continuing effects of her employment with the
Company or termination of employment with the Company. The Executive further
acknowledges that she is aware that statutes exist that render null and void
releases and discharges of any claims, rights, demands, liabilities, action and
causes of action that are unknown to the releasing or discharging party at the
time of execution of the release and discharge. The Executive hereby expressly
waives, surrenders and agrees to forego any protection to which she would
otherwise be entitled by virtue of the existence of any such statute in any
jurisdiction including, but not limited to, the State of Florida and the
Commonwealth of Puerto Rico. The waivers and releases previously mentioned
include any damages arising after the signature of this document as a result of
the continuous effect of any act or omission that occurred before the signature
of this document.


(c) Exclusions. This Release is not intended to and does not limit the
Executive’s right to file a charge or participate in an investigative proceeding
of a governmental agency, including the Equal Employment Opportunity Commission,
the National Labor Relations Board, the Occupational Safety and Health
Administration, the Securities and Exchange Commission or any other federal,
state or local governmental agency, regulator or commission. However, unless
forbidden by Law, Executive agrees that if she files such a claim, she expressly
waives and voluntarily surrenders and agrees to forego any monetary remedies,
any type of damages and/or other compensation award from the Company Group
arising out of those claims. This Release will not waive rights or claims that
may arise after the Release becomes effective, nor will it apply to any rights
of indemnification, contribution, or to be held harmless, or to the coverage
afforded by any directors and officers insurance maintained by the Company
Group, as in effect as of the Separation Date. This Release will not waive any
rights to which the Executive is otherwise entitled with respect to her vested
retirement benefits. This Release will not waive any right to enforce the terms
of this Release.







--------------------------------------------------------------------------------





4.    Covenant Not to Sue. The Executive, for herself, her spouse, her heirs,
executors, administrators, successors and assigns agrees not to bring, file,
claim, sue, or permit to be brought, filed, or claimed any action, cause of
action or proceeding regarding or in any way related to any of the claims
described in Paragraph 3 hereof. The Executive further agrees that this Release
will constitute and may be pleaded as, a bar to any such claim, cause of action
or proceeding.


5.    Indemnification. The Executive will fully indemnify the Released Parties
against and will hold the Released Parties harmless from any and all claims,
costs, damages, demands, expenses (including without limitation attorneys'
fees), judgments, losses or other liabilities of any kind or nature whatsoever
arising from or directly or indirectly related to any or all of this Release and
the conduct of the Executive hereunder, including without limitation any
material breach or failure to comply with any or all of the provisions of this
Release.


6.    Restrictive Covenants. The Executive acknowledges and agrees that she
shall continue to be bound by the covenants set forth in Sections 5 and 6 of her
Employment Agreement, and to the following covenants below.


(a) Definitions. As used herein, the following terms will have the following
meanings:


(i) “Similar Business” shall mean the same or substantially the same business
activity or activities performed by the Company or any of its subsidiaries or
affiliates, as of the Separation Date.


(ii) “Clients” shall mean any person or entity that was a client or customer of
the Company or for whom Executive provided any services on behalf of the Company
or any of its affiliates or subsidiaries at any time during the twelve (12)
months prior to the Separation Date and which still maintains a business
relationship with the Company as of the Separation Date.


(iii) “Confidential Information” shall mean information that is not generally
known to the public (but for purposes of clarity, Confidential Information shall
never exclude any such information that becomes known to the public because of
Executive’s unauthorized disclosure) and that is used, developed or obtained by
the Company in connection with its business, including, but not limited to,
information, observations and data obtained by Executive while employed by the
Company concerning (A) the business or affairs of the Company; (B) products or
services; (C) fees, costs and pricing structures; (D) designs; (E) analyses; (F)
drawings, photographs and reports; (G) computer software, including operating
systems, applications and program listings; (H) flow charts, manuals and
documentation; (I) databases; (J) accounting and business methods; (K)
inventions, devices, new developments, methods and processes, whether patentable
or not and whether or not reduced to practice; (L) customers and clients and
customer or client lists; (M) other copyrightable works; (N) all production
methods, processes, technology and trade secrets; and (O) all similar and
related information in whatever form. Confidential Information will not include
any information that has been published in a form generally available to the
public (except as a result of Executive’s unauthorized disclosure or any third
party’s unauthorized disclosure resulting from any direct or indirect influence
by Executive) prior to the date Executive proposes to disclose or use such
information. Confidential Information will not be deemed to have been published
or otherwise disclosed merely because individual portions of the information
have been separately published, but only if all material features comprising
such information have been published in combination.







--------------------------------------------------------------------------------





(iv) “Work Product” shall mean all inventions, innovations, improvements,
technical information, systems, software developments, methods, designs,
analyses, drawings, reports, service marks, trademarks, trade names, logos and
all similar or related information (whether patentable or not) that relates to
the Company’s actual or anticipated business, research and development or
existing or future products or services and that are conceived, developed or
made by Executive (whether or not during usual business hours and whether or not
alone or in conjunction with any other person) while employed by the Company
together with all patent applications, letters patent, trademark, trade name and
service mark applications or registrations, copyrights and reissues thereof that
may be granted for or upon any of the foregoing.


(v) The provisions contained in sub-sections 6(a)(iii) and (iv) does not
interfere with Executive’s right to disclose confidential information or work
product when said disclosure is made (i) in confidence to a Federal, State, or
local government official, either directly or indirectly, or to an attorney, and
(ii) solely for the purpose of reporting or investigating a suspected violation
of law; or is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal, pursuant to the Defend Trade
Secrets Act of 2016.




        (b) Non-Compete. Executive hereby acknowledges that she is familiar with
the Confidential Information of the Company and its affiliates and subsidiaries.
Executive acknowledges and agrees that the Company would be irreparably damaged
if Executive were to provide services to any person directly or indirectly
competing with the Company or any of its affiliates or subsidiaries or engaged
in a Similar Business and that such competition by Executive would result in a
significant loss of goodwill by the Company. Therefore, in consideration of the
receipt of payments under Executive’s Employment Agreement and hereunder,
including, without limitation, the acceleration of the vesting of the RSUs
described herein, Executive agrees to the following restrictions, which
Executive considers as reasonable:


(i) Similar Business: For a term of twelve (12) months immediately after the
Separation Date, Executive shall not, directly or indirectly engage in any
Similar Business services or activities within Latin America (including Puerto
Rico). Executive recognizes and admits that this geographical restrictive
covenant is necessary and enforceable since it keeps with the reality of the
Company’s technological business and since because of her specialized knowledge
and position within the Company, Executive gained access to all of the Company’s
affiliates and subsidiaries businesses.


(ii) Clients: For a period of twelve (12) months after the Separation Date,
Executive shall not, directly or indirectly, solicit or provide, without the
written consent of the Company, any services for any Client, such as those
Similar Business services or activities provided by Executive during her
employment relationship.


Executive further warrants and represents that she has agreed to this
non-competition clause in exchange for the compensation, benefits and
protections Executive received under the Employment Agreement and the
consideration she is receiving under this Release.


(c) Non-Solicitation. For a term of twelve (12) months immediately after the
Separation Date, Executive shall not, directly or indirectly through another
person, (i) directly or indirectly induce or attempt to induce any employee,
representative, agent or consultant of the Company or any of its affiliates or
subsidiaries to leave the employ or services of the Company or any of its
affiliates or subsidiaries, or in any way interfere with the relationship
between the Company or any of its affiliates or subsidiaries and any employee,
representative, agent or consultant thereof; or (ii) hire any person who was an
employee, representative, agent or consultant of the Company or any of its
affiliates or subsidiaries at any time during the twelve-month period
immediately prior to the date on which such hiring would take place.





--------------------------------------------------------------------------------







(d) Non-Disclosure; Non-Use of Confidential Information. Executive shall not
disclose or use at any time after the Separation Date, any Confidential
Information of which Executive was or became aware during her employment at the
Company, whether or not such information was developed by her. Executive will
take all appropriate steps to safeguard all Confidential Information in her
possession and to protect it against disclosure, misuse, espionage, loss and
theft. Executive shall deliver to the Company at the Separation Date, all
memoranda, notes, plans, records, reports, computer tapes and software and other
documents and data (and copies thereof, whether in written or electronic form)
relating to the Confidential Information or the Work Product of the business of
the Company that Executive may possess or have under her control.
(e) Proprietary Rights. Executive recognizes that the Company possesses a
proprietary interest in all Confidential Information and Work Product and has
the exclusive right and privilege to use, protect by copyright, patent or
trademark, or otherwise exploit the processes, ideas and concepts described
therein to the exclusion of Executive, except as otherwise agreed between the
Company and Executive in writing. Executive expressly agrees that any Work
Product made or developed by Executive or her agents during the course of
Executive’s employment, including any Work Product which is based on or arises
out of Work Product, shall be the property of and inure to the exclusive benefit
of the Company. Executive further agrees that all Work Product developed by
Executive (whether or not able to be protected by copyright, patent or
trademark) during the course of her employment with the Company, or involving
the use of the time, materials or other resources of the Company, shall be
promptly disclosed to the Company and shall become the exclusive property of the
Company, and Executive shall execute and deliver any and all documents necessary
or appropriate to implement the foregoing.


(f) Non-Disparagement. At all times after the Separation Date, neither Executive
nor her agents or representatives, on the one hand, nor the Company itself, or
its executives or boards of directors or managers, on the other hand, shall
directly or indirectly issue or communicate any public statement, or statement
likely to become public, that maligns, denigrates or disparages the other
(including, in the case of communications by Executive or her agents or
representatives, the Company or any of the Company’s officers, directors or
employees). The foregoing shall not be violated by truthful responses to (a)
legal processes or governmental inquiries or (b) by private statements to the
Company or any of Company’s officers, directors or employees.


7.    Severability. If any provision of this Release shall be found by a court
of competent jurisdiction to be invalid or unenforceable, in whole or in part,
then such provision shall be construed and/or modified or restricted to the
extent and in the manner necessary to render the same valid and enforceable, or
shall be deemed excised from this Release, as the case may require, and this
Release shall be construed and enforced to the maximum extent permitted by law,
as if such provision had been originally incorporated herein as so modified or
restricted, or as if such provision had not been originally incorporated herein,
as the case may be. The parties further agree to seek a lawful substitute for
any provision found to be unlawful; provided, that, if the parties are unable to
agree upon a lawful substitute, the parties desire and request that a court or
other authority called upon to decide the enforceability of this Release modify
the Release so that, once modified, the Release will be enforceable to the
maximum extent permitted by the law in existence at the time of the requested
enforcement.


8.    Waiver. A waiver by the Company of a breach of any provision of this
Release by the Executive shall not operate or be construed as a waiver or
estoppel of any subsequent breach by the Executive. No waiver shall be valid
unless in writing and signed by an authorized officer of the Company.







--------------------------------------------------------------------------------





9.    Miscellaneous Provisions.


a.    Representation. The Executive represents and certifies that she has
carefully read and fully understands all of the provisions and effects of this
Release and has knowingly and voluntarily entered into this Release freely and
without coercion. The Executive acknowledges that the Company advised her to
consult with an attorney prior to executing this Release and further advised her
that she had 45 calendar days within which to review and consider this Release.
Executive understands that she can waive the 45-day period to evaluate and
consider this Release and that, if she signs this Release in less time, she has
done so voluntarily in order to obtain sooner the benefits under this Release.
The Executive is voluntarily entering into this Release and no member of the
Company Group nor any other Released Parties made any representations concerning
the terms or effects of this Release other than those contained in the Release
itself and the Executive is not relying on any statement or representation by
the Company or any other Released Parties in executing this Release. The
Executive is relying on her own judgment and that of her attorney to the extent
so retained. The Executive also specifically affirms that this Release clearly
expresses her intent to waive fraudulent inducement claims, and that she
disclaims any reliance on representations about any of the specific matters in
dispute.


b.    Revocation. The Executive acknowledges that she has seven (7) calendar
days from the date this Release is executed in which to revoke her acceptance of
this Release, and this Release will not be effective or enforceable until such
7-day period has expired. To be effective, any such revocation must be in
writing and sent to Marcelino Zayas and Luis Rodríguez at the following email
addresses marzayas@evertecinc.com and luis.rodriguez@evertecinc.com The
revocation notice must be sent to Mr. Zayas and Mr. Rodríguez on or before the
7th calendar day after signing and must expressly state the Executive’s
intention to revoke this Release.


c.    Return of Property. By signing this Release, the Executive agrees to
return to the Company, within 10 business days at the Company’s expense, all of
the Company’s property that is in the Executive’s possession, custody or
control, including, without limitation, (a) all keys, access cards, credit
cards, computer hardware (including but not limited to all hard drives,
diskettes, compact disks, DVDs, electronic storage devices, and personal data
assistants, and the contents of all such hardware, as well as any passwords or
codes or instructions needed to operate any such hardware), computer software
and programs, data, materials, papers, books, files, documents, records,
policies, client and customer information and lists, marketing information,
design information, specifications and plans, data base information and lists,
mailing lists, notes, and any other property or information that the Executive
has or had relating to the Company Group (whether those materials are in paper,
electronic or computer-stored form or in any other form or medium), and (b) all
documents and other property containing, summarizing, or describing any
Confidential Information (as defined in the Employment Agreement), including all
originals and copies. The Executive affirms that she has not retained any such
property or information in any form, and will not give copies of such property
or information or disclose their contents to any other person.


10.    Complete Agreement. This Release and the Exhibits attached herein, sets
forth the entire agreement between the parties, and fully supersedes any and all
prior agreements or understandings, whether oral or written, between the parties
pertaining to actual or potential claims arising from the Executive's employment
with the Company or the termination of the Executive's employment with the
Company; provided, however, that all obligations and rights arising under
Sections 5-9 of the Employment Agreement, which are incorporated by reference
herein, shall not be superseded, shall be unaffected hereby, and shall remain in
full force and effect. The Executive expressly warrants and represents that no
promise or agreement which is not herein expressed has been made to her in
executing this Release.







--------------------------------------------------------------------------------





11.    No Pending or Future Lawsuits. The Executive represents that she, her
spouse, heirs, executors, administrators or assigns have no lawsuits, claims or
actions against the Company Group or any of the Released Parties. The Executive
also represents that she does not intend to bring any claims on her own behalf
or on behalf of any other person or entity against the Company Group or any of
the Released Parties.


12.    No Admission of Liability. The Executive understands and acknowledges
that this Release constitutes a compromise and settlement of any and all actual
or potential disputed claims by the Executive. No action taken by the Company
Group hereto, either previously or in connection with this Release, shall be
deemed or construed to be (a) an admission of the truth or falsity of any actual
or potential claims or (b) an acknowledgment or admission by the Company Group
of any fault or liability whatsoever to the Executive or any third party.


13.    Reimbursement. If the Executive or her heirs, executors, administrators,
successors or assigns (a) is in breach of or breaches Paragraphs 1, 3, 5, 6,
9(c) or 14 of this Release, or (b) attempts to challenge the enforceability of
this Release, or (c) files a charge of discrimination or unjust dismissal, a
lawsuit of any kind or nature against one or more of the Released Parties, or a
claim of any kind or nature against one or more of the Released Parties, the
Executive or her heirs, executors, administrators, successors or assigns shall
be obligated to tender back to the Company, as a contractual remedy hereunder,
eighty percent (80%) of the total payment made to her or them under this
Release, or any amount of actual damages proven by the Company, if greater.
Further, the Executive shall indemnify and hold harmless the Released Parties
from and against all liability, costs and expenses, including attorneys' fees,
arising out of said breach, challenge or action by the Executive, her heirs,
executors, administrators, successors or assigns. The Company and the Executive
acknowledge that the remedy set forth hereunder is not to be considered a form
of liquidated damages and the tender back shall not be the exclusive remedy
hereunder.


14.    Future Cooperation. In connection with any and all present and future
claims, disputes, negotiations, investigations, lawsuits, arbitration or
administrative proceedings involving the Company Group, the Executive agrees to
make herself available, upon reasonable notice from the Company Group and
without the necessity of subpoena, to provide information, documents,
declarations or statements to the Company Group; meet with attorneys or other
representatives of the Company Group; prepare for and give depositions or
testimony, participate as a witness at trial; participate in trial preparation
and/or otherwise fully cooperate in the investigation, defense or prosecution of
any or all such matters.


15.    Joint Participation. The parties hereto participated jointly in the
negotiation and preparation of this Release, and each party has had the
opportunity to obtain the advice of legal counsel and to review and comment upon
the Release. Accordingly, it is agreed that no rule of construction shall apply
against any party or in favor of any party. This Release shall be construed as
if the parties jointly prepared this Release, and any uncertainty or ambiguity
shall not be interpreted against one party and in favor of the other.


16.    Governing Law. THIS RELEASE WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF FLORIDA, WITHOUT GIVING EFFECT TO ANY
CHOICE OF LAW OR CONFLICTING PROVISION OR RULE (WHETHER OF THE STATE OF FLORIDA
OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE LAWS OF ANY JURISDICTION OTHER
THAN THE STATE OF FLORIDA TO BE APPLIED. IN FURTHERANCE OF THE FOREGOING, THE
INTERNAL LAW OF THE STATE OF FLORIDA WILL CONTROL THE INTERPRETATION AND
CONSTRUCTION OF THIS RELEASE, EVEN IF UNDER SUCH JURISDICTION’S CHOICE OF LAW OR
CONFLICT OF LAW ANALYSIS, THE SUBSTANTIVE LAW OF SOME OTHER JURISDICTION WOULD
ORDINARILY APPLY.


1.
Enforcement






--------------------------------------------------------------------------------







a.    Arbitration. Any controversy, dispute or claim arising out of or relating
to this Release, or its interpretation, application, implementation, breach or
enforcement which the parties are unable to resolve by mutual agreement, shall
be settled by submission by either party of the controversy, claim or dispute to
binding arbitration in San Juan, Puerto Rico (unless the parties agree in
writing to a different location), before a single arbitrator in accordance with
the Employment Dispute Resolution Rules of the American Arbitration Association
then in effect. In any such arbitration proceeding the parties agree to provide
all discovery deemed necessary by the arbitrator. The decision and award made by
the arbitrator shall be accompanied by a reasoned opinion, and shall be final,
binding and conclusive on the parties for all purposes, and judgment may be
entered thereon in any court having jurisdiction thereof. The Company will bear
the totality of the arbitrator’s and administrative fees and costs. Each party
shall bear its or her litigation costs and expenses. Upon the request of any of
the parties, at any time prior to the beginning of the arbitration hearing the
parties may attempt in good faith to settle the dispute by mediation
administered by the American Arbitration Association. The Company will bear the
totality of the mediator’s and administrative fees and costs.


b.    Waiver of Jury Trial. THE COMPANY AND THE EXECUTIVE EACH HEREBY
IRREVOCABLY WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS RELEASE.


c.    Intention of the Parties. It is the intention of the parties that the
interpretation of this Release be construed in favor of the release of all
claims against the Released Parties.


18.    Execution of Release. This Release may be executed in counterparts, each
of which shall be considered an original, but which when taken together, shall
constitute one Release. The Release, to the extent signed and delivered by means
of a facsimile machine or by PDF File (portable document format file), shall be
treated in all manner and respects as an original agreement or instrument and
shall be considered to have the same binding legal effect as if it were the
originally signed version delivered in person. At the request of either party
hereto, the other party shall re-execute original forms hereof and deliver them
to all other parties.




PLEASE READ THIS RELEASE AND CAREFULLY CONSIDER ALL OF ITS PROVISIONS BEFORE
SIGNING IT. THIS RELEASE CONTAINS A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.




[Signature Page Follows]







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Executive and the Company have voluntarily signed this
Separation Agreement and General Release consisting of thirteen (13) pages and
two Exhibits, effective as of the date first written above, this 24th of April,
2017.




EVERTEC GROUP, LLC








By:                     
Name: Morgan M. Schuessler
Title: Chief Executive Officer






MARIANA LISCHNER GOLDVARG




Signature: ______________________
Mariana Lischner Goldvarg

















--------------------------------------------------------------------------------





Exhibit A




Summary of RSU Grants






Grant Date
# of RSUs
Type of RSUs
Original Vesting Date
Agreement under the Release
June/1/2015
44,984
Time-Based
June/1/2018
Remain outstanding
Feb/19/2016
11,433
Time-Based
Feb/19/2017
Vested prior to the Release
Feb/19/2016
11,433
Time-Based
Feb/19/2018
Accelerated
Feb/19/2016
11,433
Time-Based
Feb/19/2019
Accelerated
Feb/19/2016
14,407
Performance-Based (Adj. TSR)
Feb/19/2019
Prorated to 5,602 RSUs and remain outstanding
Feb/19/2016
17,150
Performance-Based (Diluted EPS)
Feb/19/2019
Prorated to 6,669 RSUs and remain outstanding










--------------------------------------------------------------------------------





Exhibit B








Professional Services Agreement







